—In an action, inter alia, to recover damages for fraud, breach of trust, and misappropriation of corporate assets, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated February 25, 2002, as denied that branch of their motion which was to preliminarily enjoin the defendants from engaging in any bakery-related business pending the sale of G & I Passover Bakery Corp., and the defendants cross-appeal from stated portions of the same order.
Ordered that the cross appeal is dismissed as abandoned, as the defendants requested no affirmative relief with respect to any of the provisions of the order appealed from by which they were aggrieved; and it is further,
Ordered that the order is affirmed insofar as appealed from, with costs.
*639Under the circumstances of this case, the Supreme Court properly denied the plaintiffs’ request for a preliminary injunction. Altman, J.P., Florio, Friedmann and H. Miller, JJ., concur.